Judgment and order reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. The plaintiff has failed to show that there was negligence on the part of the defendant in that it provided for use a defective gangplank; or that proper and reasonable precautions for the safety of its employees required that the one used should be fastened at one end or otherwise secured. Young, Kapper, Scudder and Davis, JJ., concur; Lazansky, P. J., dissents upon the ground that there were questions of fact for submission to the jury and their determination should not be disturbed.